Title: To Thomas Jefferson from William Carmichael, 29 September 1786
From: Carmichael, William
To: Jefferson, Thomas



Dear Sir
Madrid 29th. Septr. 1786

I received on the 17th. Inst. your Letter of the 22d. Ulto. I shall take such measures in future that you will be advised at an early period of the bills which I may have occasion to draw for my appointments. My Banker here has been too negligent in that particular, for I have generally intrusted to his Care letters of advice at the Time I signed my bills of Exchange. I know and feel for the Low State of the Finances of the States in Europe and I do assure you that Nothing but my desire to keep myself as independant as possible here, would induce me ever to draw without a certainty that my bills could be conveniently honored. The map I sent you cannot be purchased here. It was executed by order of Government and some copies given in presents to Foreign Ambassadors, when suddenly from Political Motives the Distribution and the Sale was forbidden. The Chevalier Bourgoyng can give you an ample detail on this affair. I hope one Day or other to see it in your house in Virginia. I wish it was of more durable materials, that it might remain a lasting proof of my sentiments of respect for the present proprietor. I should be ashamed to exhibit you an account of the prices demanded for several of the books in your Catalogue. To exonerate Myself from any blame in not having executed your Orders, I intreat you to speak to the Above-mentioned Gentleman who is conversant in these affairs. Besides the desire of knowing the situation in which we stand in Europe, I had particular motives with respect to Naples and Denmark which I will on another occasion explain to you in the manner you desire. Since I had the  honor to receive your Letter, I have taken the Liberty of expressing a wish to Mr. Lamb of having the original of the paper in question to be sent me by a safe conveyance. That Gentleman thinks without a peremptory order, He ought not to send it. All his Money Affairs were arranged here, before I received your Letter. I have pressed him in the most friendly manner to settle his Accounts, that is to send a State of them to your Excellency and Mr. Adams, so that being accountable for the balance whatever it may be, you might appropriate it agreable to the orders you may have or that you may receive from Congress. I have done this without Authority. But I have been actuated by public considerations and at the same time by private so far as they respect Mr. Lamb to whom I wish well. The inclosed Letters from Algiers contain the Last Intelligence I have received from thence. I should not send them to you, if I did not know you would make large Allowance for the prejudices of persons in their deplorable situation. Mr. Lamb corresponds with a person of some weight in that Regency. In my last Letter to him, I advised him to send this Correspondence to you. I could, when I please, either put a stop to or continue myself this Correspondence. But I wish not to Intermeddle with the Affairs of Others. At the Same time I think that No person unauthorized should continue a similar correspondence without your knowledge of the Nature of it. [I] Inclose you a printed copy of the Spanish Treaty with Algiers which I received from the Secretary of States Office. It is not as yet made public here. I also send you a copy of the memorial presented by the Dutch Ambassador, to which no answer has yet been given.
The Popes Nuntio took from me the Italian Copy of the act for religious freedom of the Assembly of Virginia and has sent it to Rome. Mr. Mattzei however has sent another copy in the same Language to my good Friend Mr. Celesia, at whose house yesterday we drank his health in Chiante. You will please to tell Mr. Mattzei that if he can prevail on Congress to provide for my old Friend Dumas and send me to the Hague where I shall be contented with 500 Stg. pr. Anm. in case there is a civil war, that I shall be much obliged to him, for I am heartily tired of doing little or nothing here in comparison of what I should wish to do. The Article Etats Unis has given much pleasure and I shall endeavour to have it Translated here. The Death of Gl. Cadwallader and Gl. Tilgman affects me much. Our Acquaintance and I may say friendship had subsisted more than 15 years. I know Telfair and Collins if they are the same who served in Congress in 1779, intimately  well. They are well meaning men. S. A. has something in view, or he experiences the fate of those who entirely trust to popularity for their support. At present it is confidently asserted that the Courts of Naples and Spain will be soon reconciled. I wish that these assertions may be well founded. In a little time I hope to have an opportunity of writing you more at my ease. In the mean time I intreat you not only to give me such intelligence as you may judge proper to communicate to me, but your Advice for what ought to be my conduct here as a Countryman and I would wish to flatter myself, as a friend. This you can do in the Manner you propose. It has been asserted to me by the British Consul General that after the Capture of the Algerine vessel under the guns of Gibraltar, Genl. Elliot informed the Portuguese Commodore that he would not permit him to sail, until he had received an Answer from his Court to the Dispatches he sent on this occasion. I can not vouch for the Truth of this Intelligence. But I know that the Above-mentioned Governor has taken every precaution to give satisfaction to the Algerines. I know that Mr. Barclay was at Tangiers the 26th. Ulto. But I have no Letters from him since his Arrival there. I forwarded your enclosures regularly. You will excuse the haste and consequently the Innacuracy with which this is written. I avail myself of a courier of the Cabinet. You will return me by the Same occasion the papers inclosed. I have no Letters from America except from Mr. Gardoqui the 30th. June.
I have the honor to be With the greatest respect & Esteem Your Excys Obliged & Obedient Hble. Servt.,

Wm. Carmichael

